REPUBLIQUE DU CAMEROUN PAIX - TRAVAIL - PATRIE

ne 9
265 |
DECRET N° 2 o\ \ mm ou 2 3 AOU 201

portant incorporation au domaine privé de l'Etat, d'une
portion de forêt de 35 103, 3 hectares dénommée Unité

Forestière d'Aménagement (UFA) 09 026.

LE PREMIER MINISTRE, CHEF DU GOUVERNEMENT,

Vu: la Constitution;
la loi n° 94/01 du 20 janvier 1994 portant régime des forêts, de la faune
et de la pêche;

l'ordonnance n°74/1 du 06 juillet 1974 fixant le régime foncier,
modifiée et complétée par l'ordonnance n°77/1 du 10 janvier 1977 ;

Vu

Vu
Vu l'ordonnance n°74/2 du 06 juillet 1974 fixant le régime domanial,
modifiée et complétée par l'ordonnance n°77/2 du 10 janvier 1977 ;.

le décret n°76/166 du 27 avril 1976 fixant les modalités de gestion du
domaine national;

Vu le décret n°76/167 du 27 avril 1976 fixant les modalités de gestion du
domaine privé de l'Etat et ses modificatifs subséquents;

Vu

Vu le décret n°92/089 du 04 mai 1992 précisant les attributions du Premier
Ministre, modifié et complété par le décret n°95/145 bis du 04 août

1995 ;

le décret n°95/531/PM du 20 août 1995 fixant les modalités

d'application du régime des forêts;

Vu le décret n°2004/320 du 08 décembre 2004 portant organisation du
Gouvernement, modifié et complété par le décret n°2007/268 du 07
septembre 2007 ;

le décret n°2009/222 du 30 juin 2009 portant nomination d'un Premier
PRESIDENCE CF. REP:SSLIQUE

Vu

Vu
Ministre, Chef du Gouvernement;
Vi &
Vu le dossier technique, va
7 W0U065 {12 JUL 2011
DECRETE:
PRESIDENCY 97 THE REPUBLIC

ARTICLE 1°._ Est, à compter de la date de signatuk du présent décret, incorporée
au domaine privé de l'Etat au titre de forêt de production, la parcelle de forêt d'une
süperficie de 35 103, 3 hectares, située dans le Département de l'Océan, Région du

Sud et délimitée ainsi qu'il suit:
Le point de base A (618 370, 320 105) se trouve à la confluence des rivières

Mimpangué et Kienké ou Tchengué.
1

Generated by CamScanner |

A L'EST:

AU NORD:

.

- Du point O (648 095,334 806),

Du point À (618 370, 320 105), suivre la Kienké en aval sur une
distance de 42 km pour atteindre le point B situé sur sa confluerice

avec un cours d'eau non dénommé.

Du point B (642 499, 314 958), suivre ce cours d'eau en amont sur
une distance de 4 km pour atteindre le point C (644 996, 317 221),
situé sur sa confluence avec un cours d'eau non dénommé puis,
continuer sur le même cours d'éau sur une distance de 3,23 km
pour atteindre le point D ;

Du point D (647 916, 318 261), suivre une droite de gisement 32,6
degrés sur une distance de 866 mètres pour atteindre le point E
situé sur un cours d'eau non dénommé;

Du point E (648 383,318 990), suivre ce cours d'eau en aval sur
une distance de 4,7 km pour atteindre le point F situé sur sa
confluence avec un cours d'eau non dénommé;

Du point F (644 552, 318 058), suivre une droite de gisement 274, 9
degrés sur une distance de 10,5 km pour atteindre le point G ;

Du point G (634 096, 318 959), suivre la droite de gisement 9,1
degrés sur une distance de 913 mètres pour atteindre le point H
situé sur la confluence entre la rivière Voubi et un cours d'eau non
dénommé;

Du point H (634 240, 319 861), suivre la rivière Voubi en amont sur
une distance de 9,2 km pour atteindre le point | ;

Du point 1 (640 766, 325 255), suivre la droite de gisement 71, 5
degrés sur une distance de 2,6 km pour atteindre le point J;

Du point J (643 222, 326 074), suivre la droite de gisement 5 degrés
sur une distance de 2, 4 km pour atteindre le point K ;

Du point K (643 434, 328 442), suivre la droite de gisement 60,7
degrés sur une distance de 6, 1 km pour atteindre le point L :

Du point L (648 736, 331 416), suivre la droite de gisement 3
degrés sur une distance de 800 mètres pour atteindre le point M
situé sur la confluence de deux cours d'eau non dénommés;

Du point M (648 779, 332 215), suivre en aval la rivière formée par
les deux cours d'eau non dénommés sur une distance de 1,4 km
pour atteindre le point N situé sur sa confluence avec la rivière

Zombi;
Du point N (649 048, 333 536), tte en A{ajà.nvigté Zombl dt
1, 8 km pour atteindre le point : F sn)

000465 ? 12 UN 2011

RLIC

SE mieS

PPESINENCY É

vre-les-droites:
o OP =2, 18 km de gisement 260, 5 degrés, P de coordonnées

2

Generated by CamScanner
(645 941, 334 447) ;
o PQ =1,7 km de gisement 283, 2 degrés, Q de coordonnées

(644 253, 334 842) :

o QR = 1,4 km de gisement 267, 1 degrés, R de coordonnées
(642817,334770) :

o RS = 1,4 Km de gisement 235, 1 degrés, S de coordonnées
(641 632, 333 844) ;

o ST = 2, 6 km de gisement 273, 2 degrés, T de coordonnées

(639 047, 334 088) ; |
o TU = 2, 46 km de gisement 254 degrés, UÜ de coordonnées

(636 677, 333 406) : }
o UV = 2, 85 km de gisement 284, 5 degrés, V de coordonnées

(633 913, 334 124) ;
o VW=7, 86 km de gisement 268, 7 degrés, W de coordonnées

(626 049, 333 944).

PRESIDENCE
V

000465 Î 12 JUL 2011
PL SIDENCY DF THE REPUBLIC

{Ÿ AL'OUESr:
D

+ Du point W, suivre les droites:

o WX = 309 m de gisemgnt 215, 5 degrés, X de coordonnées

(625 870, 333 693) :

o XY = 824 m de gisement 203, 5 degrés, Y de coordonnées
(625 541, 332 937) ;

o YZ=9,7 km de gisement 183 degrés, Z de coordonnées

(625 049, 323 234);
© ZAA = 2, 4 km de gisement 216 degrés pour atteindre le point

AA situé sur un cours d'eau non dénommé affluent de la

rivière Zalé ;
+ Du point AA (623 620, 312 292), suivre en amont cette rivière sur
: (æ) 880 m pour atteindre le point AB ;
O + Du point AB (623 100, 321 988) suivre une droite de gisement 5
degrés sur une distance de 1,7 km pour atteindre le point AC ;

Du point AC (623 244, 323 646), suivre la droite de gisement 271
degrés sur une distance de 1,77 km pour atteindre le point AD
situé sur la rivière Mimpangué ;

Du point AD (621 476, 323 682), suivre en aval la rivière
Mimpangué sur une distance de 5,3 km jusqu'à sa confluence
avec la rivière Kienké pour atteindre le point A dit de base.

La zone forestière ainsi délimitée, couvre une superficie de trente cinq

mille cent trois virgule trois (35 103, 3) hectares.

ARTICLE 2.- (1) Le domaine forestier ainsi délimité, et dénommé Unité Forestière
d'Aménagement 09 026, est affecté à la production des bois d'œuvre.

3

Generated by CamScanner
ei

ainsi classée, leurs droits d'u
non ligneux, le ramassage
traditionnelles.

(2) Les populations riveraines continueront à exercer dans la forêt

ISage portant sur la collecte des produits forestiers
du bois de chauffage, la chasse et la pêche

. a (3) Les droits d'usage spécifiques seront arrêtés lors de
ASE et de l'approbation du plan d'aménagement de ladite Unité
Forestière d'Aménagement, conformément aux textes en vigueur.

(4) L'activité, d'exploitation forestière ne peut y être menée que

: conformément audit plan d'
forêts.

ARTICLE 3.- Le présent décret
français et en anglais./-

Sn

aménagement arrêté par le Ministre chargé des
Sera enregistré, puis publié au Journal Officiel en
Yaoundé, le 2 ÿ Aou mn 3

LE PREMIER MINISTRE,
CHEF DU GOUVERNEMENT,

MTL | 4 2 JU 2011

Generated by CamScanner
